PER CURIAM.
¶ 1. The court is equally divided on the question of whether the decision of the court of appeals, State Farm Fire & Cas. Co. v. Hague Quality Water, Int'l, 2013 WI App 10, 345 Wis. 2d 741, 826 N.W.2d 412, which reversed the Sheboygan County Circuit Court,1 should be affirmed or reversed. Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley, and Justice N. Patrick Crooks would affirm. Justice Patience Drake Roggensack, Justice Annette K. Ziegler, and Justice Michael J. Gableman would reverse. Justice David T. Prosser did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.

 The Honorable James J. Bolgert, presiding.